DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Status
Claims 1-7 and 9-15 are pending.
Claim 1 is currently amended.
Claim 8 is cancelled.
Claims 2-7, 10, and 15 are withdrawn as being directed to a non-elected invention, the election having been made on 4/22/2020.
Claims 1, 9, and 11-14 have been examined. 

Priority
This application is a CON of 15/499,694 04/27/2017 PAT 10525107
15/499,694 has PRO 62/412,258 10/24/2016
15/499,694 has PRO 62/376,529 08/18/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 1, 9, and 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment to claim 1 overcomes the rejection.
The rejection of claims 1, 8-9, and 11-14 under 35 U.S.C. 103 as being unpatentable over Roura is withdrawn because Roura does not teach the Plasma Fraction is Effluent II/III.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improvement in latency for Alzheimer's disease, Parkinson's disease, frontotemporal dementia, Huntington disease, amyotrophic lateral sclerosis, multiple sclerosis, glaucoma, myotonic dystrophy, vascular dementia, and the like disclosed in the specification (p12, line 25-29). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, use the invention commensurate in scope with these claims because improvement in latency for aged mice to reach to the target hole via treatment of 150 uL effluent II/III in an enabled example does not enable treatment for the entire genus of cognitive disorder by plasma fraction of Effluent II/III. A further analysis undue experimentation factors (Wands factor) is shown as follows.
(A) The breadth of the claims. The claimed method of treating a genus of cognitive disorders is much broader than the enabled disclosure of improvement in latency for aged mice. Claims are to be given their broadest reasonable interpretation that is consistent with the specification (MPEP 2164.08). 
(B) The nature of the invention. The nature of this invention is production of blood products to treat conditions associated with aging (Title and summary of invention).
(C) The state of the prior art. Roura (CA 2641830) teaches the use of therapeutic plasma exchange solution comprising albumin or fresh frozen plasma (p7, 7-10) to treat Alzheimer’s Disease. However, it is not possible to prevent (reading on treatment) a cognitive disorder of Parkinson’s disease as evidenced by Yvette Brazier (Medical News Today, https://www.medicalnewstoday.com/articles/323396 April 13, 2021).
(D) The level of one of ordinary skill is high because not all cognitive disorders as claimed can be treated. 
(E) The level of predictability in the art is low because not all cognitive disorders as claimed can be treated as evidenced by Yvette Brazier (Medical News Today, https://www.medicalnewstoday.com/articles/323396 April 13, 2021).
(F) The amount of direction provided by the inventor is insufficient to enable the full scope of treating a cognitive disorder; in particular, not all cognitive disorders as claimed can be treated.
(G) The existence of working examples of improvement in latency for aged mice to reach to the target hole via treatment of 150 uL effluent II/III with unknown concentration and/or unclaimed ingredients (p5, para 1-4; Fig 15) are not sufficient to enable the full scope of treating a cognitive disorder with plasma fraction effluent II/III. In particular, not all cognitive disorders as claimed can be treated as evidenced by Yvette Brazier. Furthermore, no active ingredients or effective concentration of active ingredients to define the enabled “150 uL effluent II/III”. Thus, the working examples are not sufficient to support the full scope of enablement.
Because the claims fails to satisfy Wands factor analysis, claims 1, 9, and 11-14 are rejected for lack of full-scope enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the product of Effluent II/III prepared from plasma by the process as follows:

    PNG
    media_image1.png
    225
    1023
    media_image1.png
    Greyscale

The specification disclosed Hink’s process of preparing Effluent II/III at particular pH and temperature with different concentration of ethanol in a buffer (p21, Sec 7. Preparation of Blood Plasma Fractions), but the process of Effluent II/III parparation from plasmas in steps (i) to (iv) as claimed are either incomplete or distinct from Hink’s process as disclosed rendering the metes and bounds of the steps indefinite. For instance, it is unclear how to perform adding 8% or 21% ethanol to an unknown volume of plasma fraction to separate Fractions I, II and/or III in the steps (i) to (iv) as claimed. For compact prosecution purposes, the concentrations of ethanol are examined as the final concentrations of ethanol. The rejection may be overcome by specifying the 8% and 21% ethanol as the final concentration and conditions of each step to purify effluent II/III.
Furthermore, claim 1 is unclear with respect to the phrase “an effective amount of a plasma fraction Effluent II/III” of treating a cognitive disorder. The specification defines an “effective amount” or effective dose” of active agent means active agent that will inhibit, antagonize, decrease, reduce, or suppress by about 20% or more disease (p27, line 19-24). The functional limitation of “effective amount” of Effluent II/III is a relative term depending on administered days of administration (p26, para 2 bridging to p27, para 1) and a treated cognitive disorder or disease (p12, line 25-29). Thus, the functional limitation of “an effective amount of Effluent II/III” in claim 1 is further indefinite. For compact prosecution purposes, the claims are examined a product-by-process claims and the active ingredients comprising albumin according to applicant’s disclosure. The rejection may be overcome by specifying the active ingredients (e.g., weight ratio) in the claimed Effluent II/III.
Claims 9 and 11-14 are rejected as depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 5,138,034) in view of Roura (CA 2641830, previously cited 6/19/2020.).
Claim 1 is drawn to a method of treating a cognitive disorder comprising administration of the plasma fraction Effluent II/III made by the process of i) using 8 % final concentration of ethanol to precipitate Fraction I, ii) separating Effluent I from Fraction I,. iii) using 21 % final concentration ethanol to precipitate Fraction II/III from Effluent I, and iv) separating Effluent II/III. The Effluent II/III is examined as product-by-process. Since the active ingredient of Effluent II/III is not distinctly defined or claimed, the active ingredient is examined as an albumin-containing solution for compact prosecution purposes. 

    PNG
    media_image2.png
    484
    315
    media_image2.png
    Greyscale
Uemura et al. teach “Method of Fractionating Plasma Proteins” (Title). 
Uemura et al. teach plasma proteins of albumin and globulin are particular useful for medical purposes (col 1, line 20-25). Uemura et al. teach a process of purifying albumin from plasma (col 8, Table 2-3) comprising: 
i) using a final concentration of 8 % ethanol to precipitate Fraction I,
ii) separating Effluent I from Fraction I,
iii) using a final concentration of 20 % ethanol to precipitate Fraction II/III from Effluent I, and iv) separating Effluent II/III.  Uemura et al. further teach optimization of ethanol between 18%-30% for precipitation of IgG, IgA and IgM from fraction II/III (col 13, step vi).
Uemura et al. do not explicitly teach the use of a Plasma Fraction of Effluent II/III to treat a cognitive disorder. However, Uemura et al. suggests that the active ingredient of Albumin is in Effluent II/III (Fraction IV). 
Roura teaches the use of therapeutic human albumin for the preparation of a drug for the treatment of patients suffering from Alzheimer’s Disease via plasma exchange (Abstract, claim 1). Roura further suggests therapeutic plasma exchange solution comprising albumin or fresh frozen plasma (p7, 7-10). Because Roura teach both frozen plasma (without purification) and albumin (e.g. Uemura’s faction IV) can be used as a therapeutic agent to treat a cognitive disorder of Alzheimer’s Disease, one of ordinary skill in the art would have been obvious to try a different plasma fraction of Effluent I and/or Effluent II/III comprising albumin to optimize the treatment of a cognitive disorder of Alzheimer’s Disease, reading on the limitation of claim 1. See MPEP 2143 (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.” In the present case, a selection of purified plasma fraction I, II/III, and/or IV (albumin) comprises the active ingredient of albumin and/or globulin proteins to treat Alzheimer’s Disease is obvious as taught by Roura.
With respect to claim 9, Roura shows the method further comprising monitoring the subject for improved cognitive function shown above (Fig 1(i)).
With respect to claims 11-12, Roura teaches the therapeutically effective amount of human therapeutic albumin by means of plasma exchange and/or intravenous perfusion (p8a, para 1). 
With respect to claims 13-14, Roura teaches the use of therapeutic human albumin for the preparation of a drug for the treatment of patients suffering from cognitive disorders via plasma exchange (Abstract, claim 1). It would be obvious to use therapeutic human albumin to treat human patients suffering from cognitive disorders.
One of ordinary skill in the art before the effective filing date would have been taught and/motivated to combine Uemura’s plasma protein fraction with Roura’s method and composition of treating Alzheimer’s Disease because Roura teaches that a plasma protein fraction comprising albumin can be used for the treatment of patients suffering from Alzheimer’s Disease via plasma exchange (Abstract, claim 1). One of ordinary skill in the art would have been obvious to try Uemura’s different plasma fraction of Effluent I and/or Effluent II/III comprising albumin (Effluent IV) to optimize the treatment of cognitive disorders as suggested by Uemura et al. (col 1, line 20-25). See MPEP 2143 (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.” The combination would have reasonable expectation of success because both references teach medical use of albumin in frozen plasma.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
04-June-2021




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658